internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr date date re legend decedent spouse trust date date date child child grandchildren dollar_figurex date accountant dollar_figurey date court date dear this responds to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax gstt regulations and to make a reverse plr-147886-01 qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent and spouse created a revocable_living_trust trust on date decedent and spouse amended and restated trust in its entirety on date decedent died on date survived by spouse child child and grandchildren trust provides that at decedent’s death trust is to be divided into three subtrusts a survivor’s trust a tax_credit trust and a qtip_trust the terms governing these subtrusts are described below article iii b provides that the trustee shall distribute spouse’s one-half share of community and quasi-community_property held by trust including spouse’s tangible_personal_property to the survivor’s trust article iii b provides that the trustee shall distribute an amount equal to the value of decedent’s available unified_credit to the tax_credit trust this distribution is directed to be made from the assets not distributed to the survivor’s trust taxpayer represents that a tax_credit trust was never established because decedent had exhausted his unified_credit on lifetime gifts article iv provides that the trustee shall distribute all the rest and residue of the trust assets to the qtip_trust article v provides that during spouse’s lifetime the trustee shall distribute to spouse all of the net_income of the survivor’s trust in quarter-annual or more frequent installments in addition spouse is given the power to appoint any or all of the principal as spouse shall designate if at any time spouse shall have insufficient means for her happiness care comfort support maintenance or emergency need the trustee may invade the principal of the survivor’s trust for such purpose upon spouse’s death the remaining trust assets will be distributed in such manner as spouse designates by inter_vivos or testamentary instrument if spouse fails to exercise such power_of_appointment the remaining trust assets will be added to the qtip_trust and distributed as a part thereof article vi provides that during her lifetime spouse is to receive all of the net_income of the qtip_trust in quarter-annual or more frequent installments in addition spouse may receive so much of the principal of the qtip_trust as the trustee in the trustee’s discretion deems necessary for spouse’s support maintenance care or health at spouse’s death the assets of the qtip_trust will be distributed as follows i dollar_figurex outright to child ii dollar_figurex outright to child and iii the balance in equal shares to grandchildren with each such share being held in trust for each grandchild for a period of twenty-five years after spouse’s death plr-147886-01 on date decedent’s estate timely filed a form_706 estate and generation- skipping transfer_tax return prepared by accountant on schedule m of decedent’s form_706 accountant made an election under sec_2056 with respect to the entire value of the qtip_trust and claimed a deduction for this amount however accountant failed to make a reverse_qtip_election under sec_2652 with respect to any portion of the qtip_trust and did not make an effective allocation of decedent’s remaining dollar_figurey of gstt exemption accountant represents in an affidavit that it was not until spouse died on date that accountant discovered his failure to make the reverse_qtip_election on decedent’s form_706 because decedent’s remaining unused gstt exemption is insufficient to exempt all of the assets of the qtip_trust from the gstt decedent’s estate filed a petition in court to divide the qtip_trust into a gstt exempt trust and a gstt nonexempt trust court issued an order on date under which court directed that the qtip_trust be divided into a gstt exempt trust consisting of assets equal to the value of decedent’s unused gstt exemption and a gstt nonexempt trust consisting of the balance of trust property qualifying for the marital_deduction decedent’s estate now requests an extension of time to sever the qtip_trust into gstt exempt and nonexempt trusts and to make a reverse_qtip_election with respect to the gstt exempt trust sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies plr-147886-01 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the decedent’s gross_estate under sec_2044 a shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that the term non-skip_person means any person who is not a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gstt exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gstt exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-147886-01 sec_2632 provides that in general any portion of an individual’s gstt exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2652 provides in pertinent part that for purposes of chapter the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gstt exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gstt with respect to the new trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is plr-147886-01 required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case because decedent’s estate made a qtip_election on decedent’s form_706 the assets of the qtip_trust are currently includible in spouse’s gross_estate pursuant to sec_2044 of the code in addition spouse is considered the transferor of such property for gstt purposes thereby precluding the allocation of decedent’s unused gstt exemption to the qtip_trust however if the estate is allowed to make a reverse_qtip_election under sec_2652 decedent will be treated as the transferor of the assets of the qtip_trust and the automatic allocation rules set forth in sec_2632 and sec_26_2632-1 will apply to decedent’s remaining gstt exemption based on the facts submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied we rule that an extension of time is granted for the severance of the qtip_trust into a gstt exempt trust and a gstt non-exempt trust such that the court-approved severance will be recognized for gstt purposes an extension of time is also granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the gstt exempt trust the election should be made on a supplemental form_706 filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item plr-147886-01 discussed or referenced in this letter we note however that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to allocate any remaining gstt exemption in the instant case no allocation of gstt exemption was made on decedent’s estate_tax_return accordingly in view of the reverse_qtip_election decedent’s remaining dollar_figurey of gstt exemption is allocated in accordance with the rules of sec_2632 and sec_26_2632-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel office of associate chief_counsel passthroughs and special industries enclosure copy of letter copy for purposes
